ORDER

PER CURIAM.
Air Management Supply Company and Highlands Insurance Company (“employer-insurer”) appeal from an award of the Labor and Industrial Relations Commission granting claimant, Ardeth Schulte (“claimant”), surviving wife of employee Raymond Schulte, workers’ compensation death benefits. Employer-insurer assert that claimant did not present substantial and competent evidence that Raymond Schulte’s death occurred from blunt trauma as a result of a one car collision while in the course and scope of his employment. We have reviewed the briefs of the parties and the record on appeal and find no error *561of law. Conflicting medical opinions were presented to the Commission and its determination that one theory is correct is binding on the court of appeals. Bruflat v. Mister Guy, Inc., 933 S.W.2d 829, 835 (Mo.App.1996). The decision of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. An opinion would have no precedential value.
The award is affirmed in accordance with Rule 84.16(b).